Case 2:20-cv-00966-NR Document 514 Filed 10/03/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR )
PRESIDENT, INC, et al., )
)

Plaintiffs, )

)

v. )

)

KATHY BOOCKVAR; et al, )
)

Defendants. )

Civil Action

No.: 2-20-CV-966

Judge J. Nicholas Ranjan

APPENDIX OF MATERIALS IN SUPPORT OF DEFENDANT ALLEGHENY COUNTY
BOARD OF ELECTIONS’ CROSS MOTION FOR SUMMARY JUDGMENT

Date: October 3, 2020

Respectfully submitted,

/s/ Andrew F. Szefi

Andrew F. Szefi, Esq.

County Solicitor

PA LD. No. 83747
Andrew.Szefi@alleghenycounty.us
412-350-1128

/s/George M. Janocsko
George M. Janocsko, Esq.

First Assistant County Solicitor
PA ID. No. 26408
g.janocsko@alleghenycounty.us

/s/ Allan J. Opsitnick

Allan J. Opsitnick, Esq.
Assistant County Solicitor

Pa. I.D. #28126
aopsitnick@opsitnickslaw.com

Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard

Pittsburgh, PA 15219

(412) 350-1120

Counsel for Defendant — Allegheny County
Board of Elections
Case 2:20-cv-00966-NR Document 514 Filed 10/03/20 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR ) Civil Action
PRESIDENT, INC.,; e¢ al., )
)
Plaintiffs, )
) No.: 2-20-CV-966
Vv. )
)
KATHY BOOCKVAR; et al., )
)
Defendants. ) Judge J. Nicholas Ranjan
TABLE OF CONTENTS
Exhibit Date Description
Exhibit A 09.29.20 Excerpts from the Deposition of David Voye
ExhibitB 09.29.20 Excerpts from the Deposition of David Voye
ExhibitC 09.29.20 Excerpts from the Deposition of David Voye
Exhibit D Resolution of Allegheny County Board of Elections
[Exhibit 13 to Voye Deposition]
Exhibit E 09.29.20 Excerpts from the Deposition of David Voye
Exhibit F 09.29.20 Excerpts from the Deposition of David Voye
Exhibit G 09.29.20 Excerpts from the Deposition of David Voye
Exhibit H 09.29.20 Excerpts from the Deposition of David Voye
Exhibit I 09.29.20 Excerpts from the Deposition of David Voye
Exhibit J 09.29.20 Excerpts from the Deposition of David Voye

Page/Line(s)

11:14-21.
16:4-20;
19:10-20:1
24:17-25:3

47:3-18.

32:19-33:1.
33:12-18.
36:10-37:4.
38:20-39:3.
32:10-14;
32:19-33:5;
38:4-39:3.

37:5-8;
38:13-19.
Case 2:20-cv-00966-NR Document 514 Filed 10/03/20 Page 3 of 4

Exhibit Date
Exhibit K 09.29.20
Exhibit L 09.29.20

Exhibit M 09.29.20

Date: October 3, 2020

Description

Excerpts from the Deposition of David Voye
Excerpts from the Deposition of David Voye

Excerpts from the Deposition of David Voye

Respectfully submitted,

/s/ Andrew F. Szefi
Andrew F. Szefi, Esq.

County Solicitor
PA I.D. No. 83747

Page/Line(s)
38:13-39:3.
39:10-14.

38:4-12.

Andrew.Szefi@alleghenycounty.us

412-350-1128

/s/George M. Janocsko

George M. Janocsko, Esq.

First Assistant County Solicitor

PA LD. No. 26408

g.janocsko@alleghenycounty.us

/s/ Allan J. Opsitnick
Allan J. Opsitnick, Esq.

Assistant County Solicitor

Pa. I.D. #28126

aopsitnick@opsitnickslaw.com

Allegheny County Law Department
300 Fort Pitt Commons Building

445 Fort Pitt Boulevard
Pittsburgh, PA 15219
(412) 350-1120

Counsel for Defendant — Allegheny County

Board of Elections
Case 2:20-cv-00966-NR Document 514 Filed 10/03/20 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on this day, a true and correct copy of the foregoing document was
filed electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system, pursuant to the Federal Rules of Civil Procedure.

Dated: October 3, 2020 /s/ Andrew F. Szefi
Andrew F. Szefi, Esq.
County Solicitor
Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
(412) 350-1120
